 STRIPPERS, INC.Strippers,Inc.andSouthern Labor Union. Case10-CA-9317June 6, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOUpon a charge filed on December 2, 1971, and anamended charge filed on January 17, 1972, bySouthern Labor Union, herein called the Union, andduly served on Strippers, Inc., herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 10, issued a complaint on January 20, 1972,againstRespondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(3), (5), and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice ofhearing before a Trial Examiner were duly served onthe parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges that on or about November 1,1971, the Respondent transferred employee Glenn C.Jeffers from its strip mine to its concrete plant, andon November 20, 1971, discharged and thereafterfailed and refused to reinstate him. The complaintfurther alleges that on or about November 16, 1971,theRespondent laid off and thereafter failed andrefused to recall employees Roy D. Overton andErnieA.Baker.The complaint alleges that theRespondent transferred and discharged Jeffers andlaid off Overton and Baker because of their member-ship in, and activities on behalf of, the Union, andbecause they engaged in concerted activities withother employees for the purpose of collectivebargaining or other mutual aid and protection.The complaint also alleges that on or aboutNovember 1, 1971, the Union was designated by amajority of the employees in an appropriate unit,that at all times since that date the Union has been,and is, the exclusive bargaining representative of allemployees in said unit, and that on or aboutNovember 1, 1971, and at all times thereafter,Respondent has refused, and continues to refuse, tobargain collectively with the Union, although theUnion has requested it to do so. It is further allegedthat on or about November 10, 1971, Respondentunilaterally, and without bargaining with the Union,granted insurance benefits to its unit employees.Alleged as an independent violation is the conduct ofRespondent's president and mine superintendent in291threatening its employees with a mine closure if theUnion was successful in its organizational campaign.On February 28, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on March 2,1972, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel'sMotion forSummary Judgment should not be granted. Respon-dent did not file a response to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions,Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on theRespondent specifically state that unless an answerwere filed within 10 days from the service of thecomplaint "all of the allegations of said complaintshall be deemed to be admitted to be true and maybe so found by the Board." The complaint wasserved on Respondent on or about January 20, 1972.On February 7, 1972, Respondent's president wassolicited by counsel for the General Counsel, both bytelephone and by letter, to file an answer to thecomplaint.On February 14, 1972, Respondent'spresident was again solicited to file an answer. Hereplied that he was not going to file an answer butwould ask for postponement of the hearing in orderto try to find an attorney. The Board has received nofurther communication from the Respondent. SincetheRespondent has not filed an answer to thecomplaint nor shown good cause for failure to do so,the allegations of the complaint are deemed, and are197 NLRB No. 38 292DECISIONS OF NATIONALLABOR RELATIONS BOARDfound, to be true. We shall, accordingly, grant theGeneral Counsel's Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Tennessee corporation,with itsprincipal office and place of business at Huntsville,Tennessee,where it is engaged in the strip miningand sale of coal. During the pastyear,Respondentsold and shipped coal valued in excess of $50,000directly to the TennesseeValleyAuthority.TheTennesseeValleyAuthorityisa public utilityengaged in the generation and distribution ofelectrical power throughout the Southeastern UnitedStates.During the past year it sold and distributedelectrical power directly to points outside the State ofTennessee valued in excess of $50,000.We find,on the basis of the foregoing, thatRespondent is, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act,and thatitwill effectuate the policiesof the Actto assertjurisdiction herein.II.THELABOR ORGANIZATION INVOLVEDSouthern Labor Union is a labororganizationwithinthe meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The 8(a)(5) ViolationsThe unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All production and maintenance employees oftheRespondent, at its Huntsville, Tennessee,mine,but excluding office clerical employees,guards, professional employees and supervisors asdefined in the Act.The Union was dulyselected asthe collective-bargaining representative of the employees in saidunit on or about November 1, 1971, and the Unioncontinues to be such exclusive representative withinthe meaning of Section9(a) of the Act.Commencing on or about November 1, 1971, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about November 1, 1971, andcontinuing at all times thereafter to date, theRespondent has refused,and continues to refuse, torecognizeand bargainwith the Union as theexclusive representative for collective bargaining ofall employeesin said unit.Accordingly,we find that the Respondent has,sinceNovember 1, 1971, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.On or about November 10, the Respondentunilaterally, and without bargaining with the Union,granted insurance benefits to its employees in theunit described above. We find that by such conductthe Respondent further violated Section 8(a)(5) and(1) of the Act.B.The 8(a)(3) ViolationsOn or about November 1, 1971, Respondenttransferred employee Glenn C. Jeffers from its stripmine to its concrete plant and onor about November20, 1971, discharged Glenn C. Jeffers and thereafterfailed and refused to reinstate him because of hismembership in, and activities on behalf of, theUnion,and because he engaged in concertedactivitieswith other employees for the purpose ofcollectivebargainingorothermutual aid andprotection.Respondent, on or about November 16, 1971, laidoff and thereafter failed and refused to recall Roy D.Overton and Ernie A.Baker becauseof theirmembership in, and activities with other employeesand because they engaged in concerted activitieswith other employees for the purpose of collectivebargaining or other mutual aid or protection.Accordingly,we find that by the transfer anddischarge of Jeffers and by the layoff of Overton andBaker andby itsfailure to reinstate and recall theseemployees, the Respondent discriminated in regardto the terms and conditions of employment of itsemployees because of their union and other concert-ed activities, thereby discouraging membership in alabor organization and that by such conduct theRespondent engaged in and is engaged in unfairlabor practices within the meaning of Section 8(a)(3)and (1) of the Act.C.The Independent 8(a)(1) ViolationsRespondent,by itspresident and mine superin-tendent,on or about November 10, 1971, threatenedits employees with closure of the mineif the Union STRIPPERS, INC.were successful in its organizational campaign. Wefind, accordingly, that by the aforesaid conduct, theRespondent interfered with, restrained, and coercedits employees in the exercise of the rights. guaranteedunder Section7 of the Act and that, by such conduct,Respondent engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1)of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1), (3), and (5) of the Act, weshall order that it cease and desist therefrom andtake certain affirmative action designed to effectuatethe policies of the Act.As the Respondent on or about November '_, 1971,and at all times thereafter, refused and continues torefuse to bargain with the Union as the exclusivecollective-bargaining representative of the employeesin the above-described unit, and on November 10,1971,without bargaining with the Union, grantedinsurance benefits to employees in the bargainingunit,we shall order Respondent to cease and desistfrom such conduct and, upon request, bargaincollectivelywith the Union as the exclusive repre-sentative of all employees in the described unit.Since we have found that Respondent discrimina-torily transferred and subsequently discharged GlennC. Jeffers and discriminatorily laid off and failed torecallRoy D. Overton and Ernie A. Baker andrefused to reinstate them to their former positions,we shall order that Respondent offer them immedi-ate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalentpositions,without prejudice to their seniority andother rights and privileges, and make them whole forany loss ofearningstheymay have suffered bypayment to them of sums of money equal to theamount they normally would have earned as wagesfrom the dates of the respective layoffs of Overtonand Baker and from the date of the discharge ofJeffers, less net earnings, in accordance with theformula set forth in F.W.Woolworth Company,90293NLRB 289, andIsisPlumbing & Heating Co.,138NLRB 716. Jeffers is similarly to be made whole forlosses, if any, resulting from his discriminatorytransfer.Since the unfair labor practices committed by theRespondent are of a character which go to the veryheart of the Act, we shall order the Respondent tocease and desist from infringing in any other mannerupon the rights of employees guaranteed by Section 7of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Respondent, Strippers, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Southern Labor Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By the acts describedin sectionIII,A, B, andC, Respondent has interfered with, restrained, andcoerced its employees in the exercise of rightsguaranteed in Section7 of the Act and thereby hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1), (3), and (5) ofthe Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Strippers,Inc., its officers,agents,successors, andassigns, shall:1.Cease and desist from:(a)Transferring, discharging, or laying off andrefusing to reinstate or recall employees because oftheirmembership in or activities on behalf ofSouthern Labor , Union or otherwise discouragingmembership in that Union.Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms, andconditions of employment with Southern LaborUnion as the exclusive bargaining representative ofitsemployees in the following appropriate unit:All production and maintenance employees oftheRespondent, at its Huntsville, Tennessee,mine, but excluding office clerical employees,guards, professional employees and supervisors asdefined inthe Act.(c)Granting new benefits to the employees in theabove-described unit, or otherwise changing their 294DECISIONSOF NATIONALLABOR RELATIONS BOARDterms and conditions of employment without priornotification to and bargaining with the Union.(d) Threatening to close the mine if the Union weresuccessful in its organizational campaign.(e) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therightsguaranteed then in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Offer to Glenn C. Jeffers immediate and fullreinstatement to his former job at the Respondent'sstripmine, and to Roy D. Overton and Ernie A.Baker their former jobs or, if those jobs no longerexist, to substantially equivalent positions, withoutprejudice to their semonty or other rights andprivileges, and make each of them whole for any lossof earnings suffered by reason of Respondent'sdiscrimination against them, in the manner set forthin the section herein entitled "The Remedy."(c)Notify immediately the above-named individu-als, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces,in accordance with the Selective Service Act and theUniversalMilitary Training and Service Act.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(e) Post at its plant in Huntsville, Tennessee, copiesof the attached notice marked "Appendix."' Copiesof said notice, on forms provided by the RegionalDirector for Region 10, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, inconspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(f)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IIn the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National LaborRelations Board"shall be changed to read"PostedPursuant to a Judgmentof the UnitedStates Courtof Appealsenforcing anOrder of the National LaborRelations Board "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT discourage membership in, oractivities on behalf of, any labor organization bytransferring, discharging, or laying off and failingor refusing to reinstate or recall, or otherwisediscriminating in regard to the hire or tenure ofemployment of any of our employees.WE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with South-ern Labor Union as the exclusive representativeof the employees in the bargaining unit describedbelow.WE WILL NOT make any changes in the terms orconditions of our employees in the bargainingunit described below without prior notification toand bargaining with the Union.WE WILL NOT threaten to close our mine ifSouthern Labor Union is successful in its organi-zational campaign.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act.WE WILL, upon request, bargain with theabove-named Union as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargainingunit is:All production and maintenance employ-ees at our Huntsville, Tennessee, mine, butexcluding office clerical employees, guards,professional employees and supervisors asdefined in the Act.WE WILL offer to Glenn C. Jeffers immediateand full reinstatement to his former job at ourstripmine or, if that job no longer exists, to asubstantially equivalent position, without preju-dice to any seniority or other rights and privilegespreviously enjoyed, and make him whole for anyloss of pay suffered as a result of his transfer ordischarge.WE WILL offer to Roy D. Overton and Ernie A.Baker immediate and full reinstatement to their STRIPPERS, INC.former jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without preju-dice to any seniority or other rights and privilegespreviously enjoyed, and make them whole for anyloss of pay suffered as a result of the discrimina-tion practiced against them.You are free to become and remain members ofSouthern Labor Union or any other labor organiza-tion.STRIPPERS, INC.(Employer)DatedBy(Representative)(Title)295We will notify immediately the above-named indi-viduals, if presently serving in the Armed Forces ofthe United States,of the right to full reinstatement,upon application after discharge from the ArmedForces,in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedaysfrom the date of posting and must not bealtered,defaced,or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Peachtree Building, 730 PeachtreeStreetNE.,Atlanta,Georgia 30308, Telephone404-526-5760.